     Case 2:17-cv-10721-JTM-JVM Document 358 Filed 03/11/21 Page 1 of 2




MINUTE ENTRY
MILAZZO, J.
March 11, 2021


                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


RENATA SINGLETON ET AL.                                CIVIL ACTION


VERSUS                                                 NO: 17-10721


LEON CANNIZZARO ET AL.                                 SECTION: “H”



                              MINUTE ENTRY

      On March 11, 2021, the Court held a video status conference. Bruce
Hamilton, Laura Arandes, and Tara Mikkilineni participated on behalf of
Plaintiffs. Matthew Paul, W. Raley Alford, and John Alford participated on
behalf of Defendants. The parties discussed the status of the case. Accordingly,
      IT IS ORDERED that the parties submit to this Court a revised
scheduling order seven days after consulting with the Case Manager.
      IT IS FURTHER ORDERED that the parties have 30 days from the
date of this Order to supplement their briefing on Defendants’ Motion for
Summary     Judgment on Tiffany LaCroix’s Claims Against Individual
Defendants (R. Doc. 327) with argument as to why LaCroix’s claims against
Graymond Martin should or should not be dismissed.
    Case 2:17-cv-10721-JTM-JVM Document 358 Filed 03/11/21 Page 2 of 2




                                             ___________________

(JS-10:34)
